Exhibit 10.13

 

SETTLEMENT AGREEMENT

 

This SETTLEMENT  AGREEMENT (this “Settlement Agreement”) is made and entered
into as of November 12, 2004 (the “Effective Date”) by and between, on the one
hand, Polycom, Inc., a Delaware corporation, having offices at 4750 Willow Road,
Pleasanton, CA 94588 (“Polycom”), and, on the other hand, Avistar Communications
Corporation, a Delaware corporation, having offices at 555 Twin Dolphin Drive,
Suite 360, Redwood Shores, California 94065 together with its wholly owned
subsidiary Collaboration Properties, Inc., a Nevada corporation, having offices
at 555 Twin Dolphin Drive, Suite 360, Redwood Shores, California 94065
(collectively, “Avistar “) (Polycom and Avistar are individually referred to
herein as a “party,” and collectively as the “parties”).

 

WITNESSETH

 

WHEREAS, Avistar has filed claims against Polycom for patent infringement in an
action styled Collaboration Properties, Inc. v. Polycom, Inc., Case #
02-CV-04591, pending in the United States District Court for the Northern
District of California, and Polycom has asserted counterclaims for, inter alia,
patent infringement, invalidity and unenforceability, against Avistar (the
“Litigation”);

 

WHEREAS, Polycom denies that it does now or has ever infringed any of Avistar’s
patents or committed any act that would entitle Avistar, under the law of any
jurisdiction anywhere in the world, to any of the relief it is seeking in the
Litigation against Polycom;

 

WHEREAS, Avistar asserts that Polycom does infringe the Avistar patents asserted
in the Litigation, that those patents are valid and enforceable, and that it is
entitled to the relief it is seeking in the Litigation against Polycom;

 

WHEREAS, Avistar and Polycom are concurrently entering into that certain Patent
Cross-License Agreement of even date herewith and attached hereto as Exhibit C
(the “Patent License Agreement”); and

 

WHEREAS, Avistar and Polycom desire to avoid the time and expense of litigation,
and in compromise of the disputed claims, to fully and finally resolve and
settle the Litigation through the exchange of mutual releases, licenses and
other valuable and adequate consideration as set forth in this Settlement
Agreement and the Patent License Agreement.

 

NOW, THEREFORE, in consideration of the above and the mutual covenants and
promises hereinafter contained, the parties agree as follows:

 


ARTICLE I – DEFINITIONS

 

As used in this Settlement Agreement, the following terms shall have the
following meanings:

 


1.1                                 “AVISTAR PATENTS” SHALL HAVE THE MEANING SET
FORTH IN SECTION 1.1 OF THE PATENT LICENSE AGREEMENT.

 

--------------------------------------------------------------------------------


 


1.2                                 “PERSON” SHALL HAVE THE MEANING SET FORTH IN
SECTION 1.10 OF THE PATENT LICENSE AGREEMENT.

 


1.3                                 “POLYCOM PATENTS” SHALL HAVE THE MEANING SET
FORTH IN SECTION 1.14 OF THE PATENT LICENSE AGREEMENT. 

 


1.4                                 “SUBSIDIARY” SHALL HAVE THE MEANING SET
FORTH IN SECTION 1.13 OF THE PATENT LICENSE AGREEMENT.

 


1.5                                 “THIRD PARTY” SHALL HAVE THE MEANING SET
FORTH IN SECTION 1.14 OF THE PATENT LICENSE AGREEMENT. 

 


1.6                                 “VOTING POWER” SHALL HAVE THE MEANING SET
FORTH IN SECTION 1.15 OF THE PATENT LICENSE AGREEMENT. 

 


ARTICLE II – RELEASES

 


2.1                                 RELEASES BY AVISTAR.

 


(A)          SUBJECT TO ARTICLE V BELOW, AVISTAR, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, IRREVOCABLY RELEASES, ACQUITS AND FOREVER DISCHARGES (AND WILL
CAUSE ITS SUBSIDIARIES TO IRREVOCABLY RELEASE, ACQUIT AND FOREVER DISCHARGE)
POLYCOM AND ITS SUBSIDIARIES AND ITS AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, PREDECESSORS, SUCCESSORS, ASSIGNS, REPRESENTATIVES, AND
ATTORNEYS FROM AND AGAINST ANY AND ALL CAUSES OF ACTION, ACTIONS, RIGHTS OF
ACTION, SUITS, JUDGMENTS, LIENS, INDEBTEDNESS, DAMAGES, LOSSES, CLAIMS,
LIABILITIES, OBLIGATIONS, ATTORNEYS’ FEES, COSTS, EXPENSES AND DEMANDS OF EVERY
KIND AND CHARACTER (I) ARISING FROM, INCLUDED IN OR RELATING TO THE LITIGATION,
OR (II) WHICH OTHERWISE ACCRUED AGAINST POLYCOM OR ITS SUBSIDIARIES PRIOR TO THE
EFFECTIVE DATE OR ARISES OUT OF ANY ACT OR ALLEGED ACT DONE PRIOR TO THE
EFFECTIVE DATE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, DISCLOSED OR
UNDISCLOSED, UP TO AND AS OF THE EFFECTIVE DATE, INCLUDING MISAPPROPRIATION OF
TRADE SECRETS, UNFAIR BUSINESS PRACTICES, ANTICOMPETITIVE ACTS, AND INFRINGEMENT
OF ANY AVISTAR PATENTS, INCLUDING PATENTS ASSERTED BY AVISTAR IN THE LITIGATION,
WHETHER DIRECT, CONTRIBUTORY OR BY INDUCEMENT, AND WHETHER OR NOT WILLFUL.


 


(B)                                       SUBJECT TO ARTICLE V BELOW, AVISTAR,
ON BEHALF OF ITSELF AND ITS SUBSIDIARIES, IRREVOCABLY RELEASES, ACQUITS AND
FOREVER DISCHARGES (AND WILL CAUSE ITS SUBSIDIARIES TO IRREVOCABLY RELEASE,
ACQUIT AND FOREVER DISCHARGE) POLYCOM’S AND ITS SUBSIDIARIES’ DIRECT AND
INDIRECT MANUFACTURERS, DISTRIBUTORS, DEALERS, RESELLERS, CUSTOMERS (INCLUDING
OEM CUSTOMERS), AND END USERS, (EACH DIRECT AND INDIRECT MANUFACTURER,
DISTRIBUTOR, DEALER, RESELLER, CUSTOMER (INCLUDING OEM CUSTOMER), AND END USER
IS A “PURCHASER”, AND ALL ARE COLLECTIVELY “PURCHASERS” FOR THE PURPOSES OF THIS
SECTION AND SECTION 2.2(B) BELOW) FROM AND AGAINST ANY AND ALL CAUSES OF ACTION,
ACTIONS, RIGHTS OF ACTION, SUITS, JUDGMENTS, LIENS, INDEBTEDNESS, DAMAGES,
LOSSES, CLAIMS, LIABILITIES, OBLIGATIONS, ATTORNEYS’ FEES, COSTS, EXPENSES AND
DEMANDS OF EVERY KIND AND CHARACTER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, DISCLOSED OR UNDISCLOSED (I) ARISING FROM, INCLUDED IN OR RELATING
TO THE LITIGATION, OR (II) ARISING FROM INFRINGEMENT OF AVISTAR PATENTS,
INCLUDING PATENTS ASSERTED BY AVISTAR IN THE LITIGATION (WHETHER DIRECT,
CONTRIBUTORY OR BY INDUCEMENT, AND WHETHER OR NOT WILLFUL) BASED ON ACTS PRIOR
TO THE EFFECTIVE DATE THAT WOULD HAVE BEEN LICENSED UNDER THE PATENT LICENSE
AGREEMENT IF CONDUCTED AFTER THE EFFECTIVE DATE.  FOR THE AVOIDANCE

 

--------------------------------------------------------------------------------


 


OF DOUBT, THIS RELEASE EXTENDS TO A PURCHASER ONLY WITH RESPECT TO THEIR
PERMITTED MANUFACTURE, SALE, DISTRIBUTION, IMPORT OR USE (AS THE CASE MAY BE) OF
PRODUCTS OF POLYCOM OR ITS SUBSIDIARIES, AND DOES NOT EXTEND TO ANY OTHER
ACTIONS OR OMISSIONS OF A PURCHASER THAT MAY GIVE RISE TO A CLAIM OR CAUSE OF
ACTION BY AVISTAR. THE FOREGOING SHALL NOT BE CONSTRUED AS LIMITING THE
COVENANTS NOT TO SUE SET FORTH IN THE PATENT LICENSE AGREEMENT, WHICH THE
PARTIES ACKNOWLEDGE SHALL APPLY TO PRODUCTS OF POLYCOM AND ITS SUBSIDIARIES (AND
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 4.2 OF THE PATENT LICENSE
AGREEMENT, TO NEW SUBSIDIARIES) WHETHER SOLD PRIOR TO OR AFTER THE EFFECTIVE
DATE.

 


2.2                                 RELEASES BY POLYCOM.

 


(A)                                        SUBJECT TO ARTICLE V BELOW, POLYCOM,
ON BEHALF OF ITSELF AND ITS SUBSIDIARIES, IRREVOCABLY RELEASES, ACQUITS AND
FOREVER DISCHARGES (AND WILL CAUSE ITS SUBSIDIARIES TO IRREVOCABLY RELEASE,
ACQUIT AND FOREVER DISCHARGE) AVISTAR AND ITS SUBSIDIARIES AND ITS AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, PREDECESSORS, SUCCESSORS,
ASSIGNS, REPRESENTATIVES, AND ATTORNEYS FROM AND AGAINST ANY AND ALL CAUSES OF
ACTION, ACTIONS, RIGHTS OF ACTION, SUITS, JUDGMENTS, LIENS, INDEBTEDNESS,
DAMAGES, LOSSES, CLAIMS, LIABILITIES, OBLIGATIONS, ATTORNEYS’ FEES, COSTS,
EXPENSES AND DEMANDS OF EVERY KIND AND CHARACTER (I) ARISING FROM, INCLUDED IN
OR RELATING TO THE LITIGATION, OR (II) WHICH OTHERWISE ACCRUED AGAINST AVISTAR
OR ITS SUBSIDIARIES PRIOR TO THE EFFECTIVE DATE OR ARISES OUT OF ANY ACT OR
ALLEGED ACT DONE PRIOR TO THE EFFECTIVE DATE, WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, DISCLOSED OR UNDISCLOSED, UP TO AND AS OF THE
EFFECTIVE DATE, INCLUDING MISAPPROPRIATION OF TRADE SECRETS, UNFAIR BUSINESS
PRACTICES, ANTICOMPETITIVE ACTS AND INFRINGEMENT OF ANY POLYCOM PATENTS,
INCLUDING PATENTS ASSERTED BY POLYCOM IN THE LITIGATION, WHETHER DIRECT,
CONTRIBUTORY OR BY INDUCEMENT, AND WHETHER OR NOT WILLFUL.


 


(B)                                       SUBJECT TO ARTICLE V BELOW, POLYCOM,
ON BEHALF OF ITSELF AND ITS SUBSIDIARIES, IRREVOCABLY RELEASES, ACQUITS AND
FOREVER DISCHARGES (AND WILL CAUSE ITS SUBSIDIARIES TO IRREVOCABLY RELEASE,
ACQUIT AND FOREVER DISCHARGE) AVISTAR’S AND ITS SUBSIDIARIES’ DIRECT AND
INDIRECT PURCHASERS FROM AND AGAINST ANY AND ALL CAUSES OF ACTION, ACTIONS,
RIGHTS OF ACTION, SUITS, JUDGMENTS, LIENS, INDEBTEDNESS, DAMAGES, LOSSES,
CLAIMS, LIABILITIES, OBLIGATIONS, ATTORNEYS’ FEES, COSTS, EXPENSES AND DEMANDS
OF EVERY KIND AND CHARACTER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
DISCLOSED OR UNDISCLOSED (I) ARISING FROM, INCLUDED IN OR RELATING TO THE
LITIGATION, OR (II) ARISING FROM INFRINGEMENT OF POLYCOM PATENTS INCLUDING
PATENTS ASSERTED BY POLYCOM IN THE LITIGATION (WHETHER DIRECT, CONTRIBUTORY OR
BY INDUCEMENT, AND WHETHER OR NOT WILLFUL) BASED ON ACTS PRIOR TO THE EFFECTIVE
DATE THAT WOULD HAVE BEEN LICENSED UNDER THE PATENT LICENSE AGREEMENT IF
CONDUCTED AFTER THE EFFECTIVE DATE.  FOR THE AVOIDANCE OF DOUBT, THIS RELEASE
EXTENDS TO A PURCHASER ONLY WITH RESPECT TO THEIR PERMITTED MANUFACTURE, SALE,
DISTRIBUTION, IMPORT OR USE (AS THE CASE MAY BE) OF PRODUCTS OF AVISTAR OR ITS
SUBSIDIARIES, AND DOES NOT EXTEND TO ANY OTHER ACTIONS OR OMISSIONS OF A
PURCHASER THAT MAY GIVE RISE TO A CLAIM OR CAUSE OF ACTION BY POLYCOM. THE
FOREGOING SHALL NOT BE CONSTRUED AS LIMITING THE COVENANTS NOT TO SUE SET FORTH
IN THE PATENT LICENSE AGREEMENT, WHICH THE PARTIES ACKNOWLEDGE SHALL APPLY TO
PRODUCTS OF AVISTAR AND ITS SUBSIDIARIES (AND SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTION 4.2 OF THE PATENT LICENSE AGREEMENT, TO NEW SUBSIDIARIES)
WHETHER SOLD PRIOR TO OR AFTER THE EFFECTIVE DATE.


 


2.3                                 GENERAL RELEASES. THE RELEASES BETWEEN
AVISTAR AND POLYCOM IN THIS SETTLEMENT AGREEMENT INCLUDE AN EXPRESS, INFORMED,
KNOWING AND VOLUNTARY WAIVER AND RELINQUISHMENT TO THE

 

--------------------------------------------------------------------------------


 


FULLEST EXTENT PERMITTED BY LAW OF RIGHTS UNDER SECTION 1542 OF THE CALIFORNIA
CIVIL CODE, WHICH READS AS FOLLOWS, AND UNDER ANY SIMILAR OR COMPARABLE LAWS
ANYWHERE IN THE WORLD:


 


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


 


ARTICLE III – DISMISSAL OF LITIGATION


 


3.1                                 DISMISSAL.  IN ACCORDANCE WITH ARTICLE V
BELOW, AVISTAR AND POLYCOM SHALL CAUSE THEIR RESPECTIVE COUNSEL TO EXECUTE AND
FILE A STIPULATION AND ORDER IN THE FORM SET FORTH IN EXHIBIT A DISMISSING WITH
PREJUDICE ALL CLAIMS AND COUNTERCLAIMS IN THE LITIGATION. THE PARTIES SHALL
COOPERATE IN TAKING ANY AND ALL ADDITIONAL PROCEDURES NEEDED TO DISMISS THE
LITIGATION WITH PREJUDICE.


 


3.2                                 NO ADMISSION.  THE PARTIES AGREE THAT THE
SETTLEMENT OF THE LITIGATION IS INTENDED SOLELY AS A COMPROMISE OF DISPUTED
CLAIMS AND COUNTERCLAIMS.  NEITHER THE FACT OF A PARTY’S ENTRY INTO THIS
SETTLEMENT AGREEMENT NOR THE TERMS HEREOF NOR ANY ACTS UNDERTAKEN PURSUANT
HERETO SHALL CONSTITUTE AN ADMISSION OR CONCESSION BY ANY PARTY REGARDING
LIABILITY OR THE VALIDITY OF ANY CLAIM OR COUNTERCLAIM IN THE LITIGATION. 


 


3.3                                 ATTORNEYS’ FEES AND COSTS.  EXCEPT AS SET
FORTH IN SECTION 4.1, THE PARTIES AGREE THAT THEY SHALL BEAR THEIR OWN COSTS AND
ATTORNEYS’ FEES RELATING TO THE LITIGATION AND SETTLEMENT THEREOF, INCLUDING
EXPERT FEES AND COURT COSTS, AND THE PREPARATION, NEGOTIATION AND EXECUTION OF
THIS SETTLEMENT AGREEMENT AND THE PATENT LICENSE AGREEMENT.


 


ARTICLE IV – CONSIDERATION


 


4.1                                 POLYCOM SHALL PAY TO AVISTAR A TOTAL OF
TWENTY-SEVEN MILLION FIVE HUNDRED THOUSAND U.S. DOLLARS (US$27,500,000) IN
ACCORDANCE WITH ARTICLE V BELOW, SOME OF WHICH IS RELATED TO AVISTAR’S
ATTORNEYS’ FEES.  SUCH PAYMENT SHALL BE MADE BY CHECK OR WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO A BANK ACCOUNT DESIGNATED BY AVISTAR AT
EXECUTION.  SUCH PAYMENT SHALL BE THE SOLE AND EXCLUSIVE PAYMENT REQUIRED TO BE
MADE BY POLYCOM AND ITS SUBSIDIARIES IN CONNECTION WITH THIS SETTLEMENT
AGREEMENT AND SHALL BE AVISTAR’S SOLE REMUNERATION HEREUNDER.


 


ARTICLE V – CLOSING PROCESS


 


5.1                                 CLOSING.  THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS SETTLEMENT AGREEMENT AND THE PATENT LICENSE AGREEMENT (THE
“CLOSING”) SHALL TAKE PLACE ON FRIDAY, NOVEMBER 12, 2004 AT 9:30 AM PACIFIC TIME
AT THE OFFICES OF WILSON SONSINI GOODRICH & ROSATI, 650 PAGE MILL ROAD, PALO
ALTO, CALIFORNIA, OR AT SUCH OTHER PLACE AND TIME AS THE PARTIES MAY MUTUALLY
DETERMINE.


 


5.2                                 DELIVERIES AT CLOSING.  AT THE CLOSING, THE
PARTIES SHALL EXECUTE AND DELIVER THIS SETTLEMENT AGREEMENT, THE PATENT LICENSE
AGREEMENT, AND THE STIPULATION AND ORDER IN THE FORM SET FORTH IN EXHIBIT A. 
POLYCOM’S COUNSEL SHALL HOLD THE EXECUTED STIPULATION AND ORDER PENDING PAYMENT
AS DESCRIBED IN SECTION 5.3.

 

--------------------------------------------------------------------------------


 


5.3                                 PAYMENT.  AT THE CLOSING OR WITHIN ONE
(1) BUSINESS DAY AFTER THE CLOSING, POLYCOM SHALL PAY TO AVISTAR THE AMOUNT SET
FORTH IN SECTION 4.1 IN THE MANNER SET FORTH THEREIN.  UPON SUCH PAYMENT, THE
RELEASES, LICENSES AND COVENANTS AND ALL OTHER RIGHTS AND BENEFITS OF BOTH
PARTIES UNDER THIS SETTLEMENT AGREEMENT AND THE PATENT LICENSE AGREEMENT SHALL
BECOME FULLY EFFECTIVE.


 


5.4                                 FILING OF DISMISSAL.  WITHIN TWO (2) COURT
DAYS AFTER THE DATE OF PAYMENT AS DESCRIBED IN SECTION 5.3, POLYCOM SHALL CAUSE
ITS COUNSEL TO FILE THE EXECUTED STIPULATION AND ORDER DELIVERED PURSUANT TO
SECTION 5.2.


 


ARTICLE VI – MISCELLANEOUS PROVISIONS


 


6.1                                 REPRESENTATIONS AND WARRANTIES.


 


(A)                                        EACH OF THE PARTIES HERETO REPRESENTS
AND WARRANTS THAT IT HAS THE RIGHT TO GRANT THE RELEASES GRANTED BY SUCH PARTY
UNDER THIS SETTLEMENT AGREEMENT.


 


(B)                                       EACH OF THE PARTIES HERETO REPRESENTS
AND WARRANTS THAT (I) IT HAS THE RIGHT TO GRANT RELEASES OF THE FULL SCOPE SET
FORTH HEREIN WITH RESPECT TO ALL PATENTS OWNED BY SUCH PARTY AND ITS
SUBSIDIARIES AS OF THE EFFECTIVE DATE, INCLUDING ALL PATENTS ASSERTED BY SUCH
PARTY OR ITS SUBSIDIARIES IN THE LITIGATION; (II) NO THIRD PARTY HAS ANY RIGHT
TO ENFORCE OR OBTAIN DAMAGES FOR PAST INFRINGEMENT OF ANY PATENTS OWNED BY SUCH
PARTY OR ITS SUBSIDIARIES AS OF THE EFFECTIVE DATE (INCLUDING PATENTS ASSERTED
BY SUCH PARTY OR ITS SUBSIDIARIES IN THE LITIGATION), (III) NEITHER SUCH PARTY
NOR ANY OF ITS SUBSIDIARIES HAS ANY PARENT, AFFILIATE OR JOINT VENTURE (OTHER
THAN SUCH PARTY OR ITS SUBSIDIARIES UNDER THIS SETTLEMENT AGREEMENT) WHO OWNS OR
CONTROLS ANY PATENTS AS OF THE EFFECTIVE DATE; (IV) NEITHER IT NOR ANY OF ITS
SUBSIDIARIES HAS ASSIGNED OR OTHERWISE TRANSFERRED TO ANY OTHER PERSON ANY
RIGHTS TO ANY CLAIMS, COUNTERCLAIMS, CAUSES OF ACTION, DAMAGES OR OTHER REMEDIES
RELATING TO THE LITIGATION; AND (VI) NEITHER IT NOR ANY OF ITS SUBSIDIARIES HAS
ASSIGNED OR OTHERWISE TRANSFERRED ITS RIGHTS TO ANY PATENTS IN THE ONE (1) YEAR
PERIOD PRIOR TO THE EFFECTIVE DATE.


 


6.2                                 CONFIDENTIALITY OF TERMS.  NEITHER PARTY
SHALL DISCLOSE THE TERMS OF THIS SETTLEMENT AGREEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY EXCEPT:


 


(A)                                        IN THE PRESS RELEASES AS SET FORTH IN
6.3 BELOW, OR ANY REPUBLICATION OF THOSE PRESS RELEASES;


 


(B)                                       TO SUBSIDIARIES OF THE PARTIES IN
CONFIDENCE;


 


(C)                                        TO ANY GOVERNMENTAL BODY HAVING
JURISDICTION AND SPECIFICALLY REQUIRING SUCH DISCLOSURE (IN CONFIDENCE TO THE
EXTENT ALLOWED);


 


(D)                                       IN RESPONSE TO A VALID SUBPOENA OR AS
OTHERWISE MAY BE REQUIRED BY LAW (IN CONFIDENCE TO THE EXTENT ALLOWED);


 


(E)                                        TO THE EXTENT REQUIRED, FOR THE
PURPOSES OF DISCLOSURE IN CONNECTION WITH THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED, THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY OTHER REPORTS FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY OTHER FILINGS, REPORTS OR
DISCLOSURES THAT MAY BE REQUIRED UNDER APPLICABLE LAWS OR REGULATIONS, PROVIDED
HOWEVER, THAT IN THE EVENT EITHER PARTY DETERMINES IT IS NECESSARY TO DISCLOSE
ANY TERMS BEYOND THOSE INCLUDED IN THE

 

--------------------------------------------------------------------------------


 


PRESS RELEASES ATTACHED HERETO AS EXHIBIT B OR THAT IT IS REQUIRED TO PUBLICLY
FILE THIS SETTLEMENT AGREEMENT OR THE PATENT LICENSE AGREEMENT, THE DISCLOSING
PARTY AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO RECEIVE CONFIDENTIAL
TREATMENT FOR INFORMATION DEEMED SENSITIVE AND SHALL GIVE THE OTHER PARTY
REASONABLE PRIOR NOTICE OF ITS INTENTION TO DISCLOSE SUCH INFORMATION;


 


(F)                                          TO A PARTY’S ACCOUNTANTS, LEGAL
COUNSEL AND OTHER FINANCIAL AND LEGAL ADVISORS, SUBJECT TO OBLIGATIONS OF
CONFIDENTIALITY;


 

(h)                                       as required during the course of
litigation, subject to protective orders or other similar protections as
applicable; or

 

(i)                                           to a Third Party’s outside counsel
in connection with a potential merger or acquisition by, of or with the party
provided that such disclosure shall be (i) on a strictly limited, need-to-know
basis, (ii) when such transaction is reasonably certain to take place, and
(iii) on terms applicable to the most confidential information disclosed by such
party in connection with such transaction provided such terms are at least as
restrictive as set forth herein;

 

provided, however, that prior to any such disclosure pursuant to paragraphs
(d) and/or (h) hereof, the party seeking to make such disclosure shall notify
the other party and take reasonable actions in an effort to minimize the nature
and extent of such disclosure.

 


6.3                                 PRESS RELEASES.  AT APPROXIMATELY 5AM
PACIFIC TIME ON NOVEMBER 15, 2004, EACH PARTY SHALL ISSUE ITS CORRESPONDING
PRESS RELEASE REGARDING THIS SETTLEMENT AGREEMENT AND THE PATENT LICENSE
AGREEMENT, THE CONTENT OF WHICH IS SET FORTH IN EXHIBIT B HERETO.  EXCEPT AS
EXPRESSLY AUTHORIZED IN SECTION 6.2 HEREUNDER, OR IN THE PATENT LICENSE
AGREEMENT, NEITHER PARTY SHALL ISSUE ANY OTHER PRESS RELEASE OR OTHER PUBLIC
COMMUNICATION REGARDING THIS SETTLEMENT AGREEMENT OR THE PATENT LICENSE
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY. 


 


6.4                                 NOTICES.  ALL NOTICES REQUIRED OR PERMITTED
TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND, OR IF
DISPATCHED BY PREPAID AIR COURIER OR BY REGISTERED OR CERTIFIED AIRMAIL, POSTAGE
PREPAID, ADDRESSED AS FOLLOWS:


 

If to Avistar:

 

Avistar Communications Corporation

 

 

Attn: Chief Financial Officer

 

 

555 Twin Dolphin Drive

 

 

Suite 360

 

 

Redwood Shores, California 94065

 

 

 

If to Polycom:

 

Polycom, Inc.

 

 

Attn: General Counsel

 

 

4750 Willow Road

 

 

Pleasanton, CA 94588

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Polycom, Inc.

 

 

Attn: Chief Financial Officer

 

 

4750 Willow Road

 

 

Pleasanton, CA 94588

 

Such notices shall be deemed to have been served when received by addressee or,
if delivery is not accomplished by reason of some fault of the addressee, when
tendered for delivery.  Either party may give written notice of a change of
address and, after notice of such change has been received, any notice or
request shall thereafter be given to such party as above provided at such
changed address.

 


6.5                                 ASSIGNMENT.  NEITHER PARTY MAY ASSIGN THIS
SETTLEMENT AGREEMENT OR ANY RIGHT OR OBLIGATION UNDER THIS SETTLEMENT AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, EXCEPT TO A
SUCCESSOR-IN-INTEREST OF ALL OR SUBSTANTIALLY ALL OF ITS BUSINESS OR ASSETS,
WHETHER BY SALE, MERGER OR OTHERWISE. SUBJECT TO THE FOREGOING, THIS SETTLEMENT
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND
THEIR PERMITTED SUCCESSORS AND ASSIGNS.


 


6.6                                 GOVERNING LAW.  THIS SETTLEMENT AGREEMENT
AND MATTERS CONNECTED WITH THE PERFORMANCE THEREOF SHALL BE CONSTRUED,
INTERPRETED, APPLIED AND GOVERNED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF
THE UNITED STATES OF AMERICA AND THE STATE OF CALIFORNIA, WITHOUT REFERENCE TO
CONFLICT OF LAWS PRINCIPLES.


 


6.7                                 DISPUTE RESOLUTION.  IF A DISPUTE ARISES
REGARDING THIS SETTLEMENT AGREEMENT, OR THE INTERPRETATION, BREACH, TERMINATION
OR VALIDITY THEREOF, THE SENIOR MANAGEMENT OF BOTH PARTIES SHALL MEET TO ATTEMPT
TO RESOLVE SUCH DISPUTES.  IF THE SENIOR MANAGEMENT CANNOT RESOLVE THE DISPUTE,
THE PARTIES AGREE TO MEET FOR ONE (1) DAY WITH AN IMPARTIAL MEDIATOR TO ATTEMPT
TO RESOLVE SUCH DISPUTE.  IF THE DISPUTE IS NOT RESOLVED BY SUCH MEDIATION, THEN
THE PARTIES AGREE THAT SUCH DISPUTE SHALL BE RESOLVED BY BINDING ARBITRATION IN
SAN FRANCISCO, CALIFORNIA BEFORE THREE (3) ARBITRATORS IN ACCORDANCE WITH THE
RULES OF THE INTERNATIONAL CHAMBER OF COMMERCE (“ICC”) IN EFFECT AS OF THE
EFFECTIVE DATE OF THIS SETTLEMENT AGREEMENT. THE PARTIES, THEIR REPRESENTATIVES,
OTHER PARTICIPANTS AND ARBITRATORS SHALL HOLD THE EXISTENCE, CONTENT AND RESULT
OF ARBITRATION IN CONFIDENCE, EXCEPT AS OTHERWISE REQUIRED OR ADVISABLE IN
CONNECTION WITH SECURITIES FILINGS OR OTHERWISE REQUIRED BY LAW.  THE AWARD OF
THE ARBITRATORS MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  THIS
SECTION 6.7 SHALL NOT BE CONSTRUED AS RESTRICTING OR LIMITING EITHER PARTY’S
ABILITY TO IMMEDIATELY ASSERT A LICENSE OR OTHER DEFENSE IN ANY LITIGATION OR
OTHER PROCEEDING AGAINST SUCH PARTY, SUCH PARTY’S SUBSIDIARIES, OR ITS OR THEIR
PRODUCTS OR THE RESELLERS, DISTRIBUTORS OR CUSTOMERS OF SUCH PRODUCTS,
REGARDLESS OF JURISDICTION OR VENUE.


 


6.8                                 FURTHER ACTS.  EACH PARTY TO THIS SETTLEMENT
AGREEMENT AGREES TO PERFORM ANY FURTHER ACTS AND TO CAUSE ITS SUBSIDIARIES TO
PERFORM SUCH FURTHER ACTS, AND EXECUTE AND DELIVER AND TO CAUSE ITS SUBSIDIARIES
TO EXECUTE AND DELIVER ANY FURTHER DOCUMENTS THAT MAY BE REASONABLY NECESSARY TO
CARRY OUT THE PROVISIONS OF THIS SETTLEMENT AGREEMENT.


 


6.9                                 SEVERABILITY.  IF ANY PROVISION OF THIS
SETTLEMENT AGREEMENT IS HELD TO BE ILLEGAL OR UNENFORCEABLE, SUCH PROVISION
SHALL BE LIMITED OR ELIMINATED TO THE MINIMUM EXTENT NECESSARY SO THAT THE
REMAINDER OF THIS SETTLEMENT AGREEMENT WILL CONTINUE IN FULL FORCE AND EFFECT
AND BE

 

--------------------------------------------------------------------------------


 


ENFORCEABLE. THE PARTIES AGREE TO NEGOTIATE IN GOOD FAITH AN ENFORCEABLE
SUBSTITUTE PROVISION FOR ANY INVALID OR UNENFORCEABLE PROVISION THAT MOST NEARLY
ACHIEVES THE INTENT OF SUCH PROVISION.


 


6.10                           ENTIRE AGREEMENT.  THIS SETTLEMENT AGREEMENT,
TOGETHER WITH THE PATENT LICENSE AGREEMENT, EMBODIES THE ENTIRE UNDERSTANDING OF
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MERGE ALL PRIOR
DISCUSSIONS BETWEEN THEM, AND NEITHER OF THE PARTIES SHALL BE BOUND BY ANY
CONDITIONS, DEFINITIONS, WARRANTIES, UNDERSTANDINGS, OR REPRESENTATIONS WITH
RESPECT TO THE SUBJECT MATTER HEREOF OTHER THAN AS EXPRESSLY PROVIDED HEREIN. 
NO ORAL EXPLANATION OR ORAL INFORMATION BY EITHER PARTY HERETO SHALL ALTER THE
MEANING OR INTERPRETATION OF THIS SETTLEMENT AGREEMENT.


 


6.11                           MODIFICATION; WAIVER.  NO MODIFICATION OR
AMENDMENT TO THIS SETTLEMENT AGREEMENT, NOR ANY WAIVER OF ANY RIGHTS, WILL BE
EFFECTIVE UNLESS ASSENTED TO IN WRITING BY THE PARTY TO BE CHARGED, AND THE
WAIVER OF ANY BREACH OR DEFAULT WILL NOT CONSTITUTE A WAIVER OF ANY OTHER RIGHT
HEREUNDER OR ANY SUBSEQUENT BREACH OR DEFAULT.


 


6.12                           CONSTRUCTION.  ANY RULE OF CONSTRUCTION TO THE
EFFECT THAT AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY WILL NOT
BE APPLIED IN THE CONSTRUCTION OR INTERPRETATION OF THIS SETTLEMENT AGREEMENT.
AS USED IN THIS SETTLEMENT AGREEMENT, THE WORDS “INCLUDE” AND “INCLUDING,” AND
VARIATIONS THEREOF, WILL NOT BE DEEMED TO BE TERMS OF LIMITATION, BUT RATHER
WILL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”  THE HEADINGS
IN THIS SETTLEMENT AGREEMENT WILL NOT BE REFERRED TO IN CONNECTION WITH THE
CONSTRUCTION OR INTERPRETATION OF THIS SETTLEMENT AGREEMENT.


 


6.13                           COUNTERPARTS.  THIS SETTLEMENT AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS OR DUPLICATE ORIGINALS, BOTH OF WHICH SHALL BE REGARDED
AS ONE AND THE SAME INSTRUMENT, AND WHICH SHALL BE THE OFFICIAL AND GOVERNING
VERSION IN THE INTERPRETATION OF THIS SETTLEMENT AGREEMENT.  THIS SETTLEMENT
AGREEMENT MAY BE EXECUTED BY FACSIMILE SIGNATURES AND SUCH SIGNATURES SHALL BE
DEEMED TO BIND EACH PARTY AS IF THEY WERE ORIGINAL SIGNATURES.

 

 

[The remainder of this page has been intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Settlement Agreement to
be signed below by their respective duly authorized officers.

 

 

Avistar Communications Corporation

 

Polycom, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

[g56632kkimage002.gif]

 

By:

[g56632kkimage004.gif]

 

 

 

 

 

 

 

Name:

WILLIAM L. CAMPBELL

 

Name:

Michael R. Kourey

 

 

 

 

 

 

 

Title:

VICE CHAIRMAN & CHIEF ADMIN OFCR

 

Title:

CFO

 

 

 

 

 

 

 

Date:

11/12/04

 

Date:

11/12/04

 

 

 

Collaboration Properties, Inc.

 

 

By:

[g56632kkimage002.gif]

 

 

 

 

Name:

WILLIAM L. CAMPBELL

 

 

 

 

 

 

Title:

President & CEO

 

 

 

 

Date:

11/12/04

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Stipulation and Order

 

 

 

SIMPSON THACHER & BARTLETT LLP

GEORGE M. NEWCOMBE (202898)

JEFFREY E. OSTROW (213118)

HARRISON J. FRAHN IV (206822)

JONATHAN C. SANDERS (228785)

3330 Hillview Avenue

Palo Alto, California 94304

Telephone: (650) 251-5000

Facsimile:  (650) 251-5002

 

SIMPSON THACHER & BARTLETT LLP

HENRY B. GUTMAN (admitted pro hac vice)

JEREMY S. PITCOCK (admitted pro hac vice)

425 Lexington Avenue

New York, New York 10017

Telephone:  (212) 455-2000

Facsimile:   (212) 455-2502

 

Attorneys for Plaintiff/Counterdefendant

COLLABORATION PROPERTIES, INC.

 

UNITED STATES DISTRICT COURT

 

FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

SAN FRANCISCO DIVISION

 

COLLABORATION PROPERTIES, INC., a
Nevada Corporation

)
)

Case No.C02-4591 MMC (EMC)

 

)

 

Plaintiff,

)
)

STIPULATION AND ORDER OF
DISMISSAL

v.

)

 

 

)

 

POLYCOM, INC., A Delaware corporation,

)

 

 

)

 

Defendant.

)

 

 

)

 

 

)

 

 

)

 

POLYCOM, INC., a Delaware corporation,

)

 

 

)

 

Counterplaintiff,

)

 

 

)

 

v.

)

 

 

)

 

COLLABORATION PROPERTIES, INC., a

)

 

Nevada corporation and

)

 

AVISTAR COMMUNICATIONS

)

 

CORPORATION, a Delaware Corporation,

)

 

 

)

 

Counterdefendants.

)

 

 

)

 

 

 

STIPULATION AND ORDER OF DISMISSAL

CASE NO. C02-4591 MMC (EMC)

 

--------------------------------------------------------------------------------


 

The parties hereby stipulate, by and through their respective counsel, that
(1) the claims set forth in Collaboration Properties, Inc.’s Complaint in the
above-captioned action and (2) the counterclaims set forth in Polycom, Inc.’s
Second Amended Answer and Counterclaims in the above-captioned action are
dismissed with prejudice pursuant to Rule 41(a)(ii) of the Federal Rules of
Civil Procedure.

 

Each party to bear its own costs.

 

Dated : November    , 2004

 

SIMPSON THACHER & BARTLETT LLP

 

 

 

 

 

 

 

 

By:

/s/ George M. Newcombe

 

 

 

 

George M. Newcombe

 

 

 

 

 

 

Attorneys for Plaintiff/Counterdefendants
COLLABORATION PROPERTIES, INC.
and AVISTAR COMMUNICATIONS
CORP.

 

 

 

 

 

 

Dated : November    , 2004

 

KEKER & VAN NEST, LLP

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

John W. Keker

 

 

 

 

 

 

Attorneys for Defendant/Counterplaintiff

 

 

POLYCOM, INC.

 

 

 

 

 

 

SO ORDERED:

 

 

 

 

 

 

 

 

Dated : November    , 2004

 

 

 

 

 

Maxine M. Chesney

 

 

United States District Judge

 

 

STIPULATION AND ORDER OF DISMISSAL

CASE NO. C02-4591 MMC (EMC)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Press Releases

 

Avistar Press Release

 

 

[g56632kkimage006.jpg]

 

 

Contact:

 

Robert J. Habig

 

CFO - Avistar

 

650-610-2900

 

bhabig@avistar.com

 

Avistar Announces Cross-Licensing Agreement with Polycom, Inc.

AVISTAR AGREES TO SETTLE PATENT LITIGATION AGAINST POLYCOM

 

Redwood Shores, Calif. — November 15, 2004.  Avistar Communications Corporation
(NASDAQ: AVSR), a provider of business video collaboration solutions, and
Collaboration Properties, Inc. (CPI), its wholly owned subsidiary, today
announced that they have reached an agreement with Polycom, Inc. (NASDAQ: PLCM),
wherein the companies have cross-licensed each others’ patent portfolios.
Additionally, Avistar has agreed to dismiss its pending lawsuit against Polycom
regarding infringement of four Collaboration Properties patents. In addition,
both companies intend to pursue other business relationships. 

 

Under the terms of the patent cross-licensing and settlement agreement, Polycom
has agreed to make a one-time payment of $27.5 million dollars to Avistar in
exchange for a fully-paid up license to Avistar’s patent portfolio and
settlement of CPI’s claims.  Net of Avistar’s contingent legal fees related to
the litigation, the payment amounts to approximately $21 million dollars. 

 

“We are extremely pleased with this initial licensing of our patent portfolio,”
said Gerald Burnett, CEO of Avistar. “We believe the technology covered by our
portfolio is important to accelerating the adoption of desktop video, and that
it is a natural fit with Polycom’s market leading products.  We look forward to
working with them on ways to use each others’ capabilities to broaden this
market.  We strongly believe this settlement is in the best interests of all
parties, and we are pleased to be able to concentrate our future efforts and
resources on expanding the market for rich-media collaboration."

 

Under the cross-licensing and settlement agreement, CPI is dismissing with
prejudice its infringement suit against Polycom.  The original litigation was
initiated in September, 2002, in the Federal District Court for the Northern
District of California and involved the following CPI

 

--------------------------------------------------------------------------------


 

patents: U.S. Patent Nos. 5,867,654; 5,896,500; 6,212,547; and 6,343,314.  In
addition, the cross-licensing and settlement agreement includes patent licenses
spanning each company’s extensive patent portfolios.

 

ABOUT AVISTAR COMMUNICATIONS CORPORATION

Avistar develops, markets, and supports video collaboration solutions for the
enterprise, all powered by the AvistarVOS™ software. From the desktop, Avistar
delivers TV-quality video calling, recording, publishing to web and emails,
video-on-demand, broadcast origination and distribution, and document sharing. 
Avistar delivers on vBusiness – video-enabling business – by integrating visual
communications into the daily workflow and connecting communities of users
within and across enterprises.  By offering both IP and circuit-switched
products, which are fully interoperable, Avistar provides customers with a
unique choice of how they implement high-quality video.

 

Founded in 1993, Avistar Communications Corporation is headquartered in Redwood
Shores, California, with sales offices in New York and London.  Avistar’s
technology is used in more than 35 countries. Collaboration Properties, Inc., a
wholly owned subsidiary of Avistar Communications Corporation, holds a current
portfolio of 65 patents for inventions in primary areas of video technology,
including Avistar’s video operating system and networked video collaboration
products in both digital and analog networks.  Inquiries regarding CPI's
licensing may be directed to Paul Carmichael, primary licensing advisor, by
arrangement with Amanda Redd at 650/610-2900.  For more information, visit
www.avistar.com.

 

Forward Looking Statements
This press release contains forward-looking statements that involve risks and
uncertainties, including but not limited to statements concerning possible
future business arrangements among Avistar, CPI and Polycom, future use of
licensed technology among the companies and the impact of any relationship
between the companies on the market for rich-media collaboration products. 
Actual events or results may differ materially from those described in this
press release due to a number of risks and uncertainties.

 

###

 

Copyright (c) 2004 Avistar Communications Corporation. All rights reserved.
Avistar, AvistarVOS, and the Avistar logo are trademarks or registered
trademarks of Avistar Communications Corporation.

 

--------------------------------------------------------------------------------


 

Polycom Press Release

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Patent Cross-License Agreement

 

--------------------------------------------------------------------------------